Citation Nr: 0428922	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  02-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right foot injury.

2.  Entitlement to an effective date prior to January 3, 
2001, for a 40 percent disability evaluation for degenerative 
disc disease of the lumbar segment of the spine with 
hyperlordosis.

3.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative disc disease of the lumbar segment 
of the spine with hyperlordosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to October 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Specifically, a June 2001 rating 
decision denied the veteran's request for entitlement to 
service connection for a right foot disability.  In a June 
2002 rating decision, the RO granted the veteran's claim 
seeking an increased rating for her service-connected low 
back disability, and assigned a 40 percent disability rating, 
effective January 3, 2001.  The veteran has appealed the 
denial of service connection for the right foot disability 
and she has expressed dissatisfaction with the effective date 
of the 40 percent rating assigned for the service-connected 
back disability.  The issue of a disability rating in excess 
of 40 percent has been appealed to the Board.     

In August 2004, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been prepared and it 
has been included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) became 
effective on November 9, 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

In this instance, the RO has not notified the veteran of what 
evidence she needs to establish her earlier effective date 
claim nor indicated what evidence VA has obtained and/or 
plans to obtain.  See Huston v. Principi, 17 Vet. App. 195 
(2003).  The veteran was granted entitlement a 40 percent 
disability rating in June 2002.  This grant was issued after 
the passage and implementation of the VCAA and the United 
States Court of Appeals for Veterans Claims (Court), holdings 
in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  Although the 
RO did send a letter to the veteran in April 2002 with 
respect to the VCAA, that same letter discussed the impact of 
the VCAA on the veteran's claim for an increased evaluation 
for a lower back disorder.  That letter did not detail what 
the veteran would need to submit in order to prevail on a 
claim for an earlier effective date.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The record reflects that the veteran has also requested 
service connection for the residuals of a right foot 
disability.  The claims folder reveals that while the veteran 
was in the US Army, she was treated for right foot pain.  
Since her release from active duty, she has complained of 
pain and discomfort in the right foot.  She has been recently 
diagnosed as suffering from Morton's neuroma of the right 
foot.  The veteran asserts that the disability from which she 
now suffers therefrom is somehow related to the right foot 
condition he experienced while in the US Army.  The claims 
folder reveals that the veteran has not undergone a VA 
examination that would corroborate the presence of a right 
foot disability and which would provide an etiological 
opinion concerning the claimed condition.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As noted, 
the record reflects that a VA doctor has not opined as to 
whether the claimed right foot disability is a result of or 
may be related to the veteran's military service.  A thorough 
and contemporaneous medical examination that takes into 
account the records of prior medical treatment (the complete 
claims folder) should be accomplished.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such an examination should be afforded the veteran 
before the Board issues a determination on the merits of her 
claim.

Additionally, with respect to the veteran's claim for an 
increased evaluation for a lower back disability, currently 
rated as 40 percent disabling, the Board finds that the issue 
must also be returned to the RO for additional development.  
That is, the rating criteria pertaining to intervertebral 
disc syndrome (IDS) were amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-49 (August 22, 2002).  
Similarly, the rating criteria for diseases and injuries of 
the spine were amended effective September 26, 2003.  See 68 
Fed. Reg. 54,454-58 (August 27, 2003).  An examination report 
should contain clinical findings addressing the revised 
rating criteria, which includes both orthopedic and 
neurologic criteria.  This has not been undertaken.

Hence, the Board believes the appellant should undergo 
additional medical examinations in order to obtain additional 
medical evidence that takes into account the new rating 
criteria.  Green, supra, (fulfillment of the statutory duty 
to assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2004) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2004) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  By remanding 
the claim for said examinations, clinical findings addressing 
the revised rating criteria, which include both orthopedic 
and neurologic criteria, will be obtained and the VA will 
have a more complete picture of the veteran's disability.  

Accordingly, further appellate consideration will be deferred 
the case is REMANDED to the RO for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied regarding the issues on appeal.  
In particular, the RO must inform the 
claimant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
an effective date prior to January 3, 
2001, for the grant of a 40 percent 
disability rating for a lower back 
disorder; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell her to provide any 
evidence in her possession that pertains 
to her claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting all of the 
issues on appeal.

2.  The RO should contact the veteran and 
ask that she identify all sources of 
medical treatment received since 
separation from service and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified regarding the issues on 
appeal.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that she will have an opportunity to 
obtain and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2004).

3.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for podiatry, neurological, and 
orthopedic examinations.  

A.  With respect to the veteran's 
disability of the lumbar segment of the 
spine, the veteran should undergo VA 
examinations by an orthopedist and a 
neurologist in order to determine the 
nature and severity of her lower back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  

The orthopedist and neurologist should 
specifically comment on manifestations 
and symptoms produced by the service-
connected disability.  Readings should be 
obtained concerning the veteran's range 
of motion of the lower back and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiners should also be asked to include 
the normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  Comments should also be provided as 
to whether the veteran now suffers from 
any type of paralysis, either complete or 
incomplete, of any nerves related to the 
back disability.

If it is determined that the veteran is 
now suffering from an intervertebral disc 
syndrome of the lumbar segment of the 
spine, the examiners should discuss the 
total duration of any incapacitating 
episodes (number of days) in the past 
twelve (12) months, as well as comment on 
any related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Comments should also be provided as to 
whether the veteran experiences symptoms 
compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, 
muscle spasms, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

B.  The veteran should also undergo an 
examination of her right foot, by an 
appropriate specialist.  The purpose of 
this examination is to determine whether 
the veteran now suffers from a ratable 
disability of the right foot, and if it 
is a disability that she suffered 
therefrom while she was in service.  All 
indicated diagnostic tests should be 
accomplished, and all clinical tests 
should be recorded in detail.  The claims 
folder must be provided to the examiner 
for review prior to the examination.  

The examiner must express an opinion as 
to whether the veteran now suffers from 
the claimed disability and if she does, 
the examiner must also opine as to 
whether the disability is at least as 
likely as not related to the veteran's 
service.  If this matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

After the above requested action has been completed, the RO 
should readjudicate the appellant's claim.  If the benefits 
sought on appeal remain denied, the appellant and her 
representative should be provided with a supplemental 
statement of the case and be afforded the appropriate period 
of time to respond.  Thereafter, the case should be returned 
to the Board for further appellate consideration.  No action 
is required of the veteran until she is contacted by the RO.  
The purpose of this REMAND is to ensure due process.  No 
inference should be drawn regarding the final disposition of 
the claims as a result of this action.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



